Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach the combination of elements of a spray cap system for dispensing contents from a spray can that includes a spray cap attached to the spray can, a spray button, a spray nozzle, and an interchangeable implement removably engaged to an implement receiver which is located on a planar mount or a plate as claimed in claims 1, 11 and 16 that is either:
Further provided with an implement receiver with at least one receiving slot slidably engaged with the planar mount as called for in claim 1; or
Further provided with the specific structure of a spray nozzle with an elongated flow chamber having a bowtie shaped orifice, first and second trapezoidal protrusions disposed on an outer face of the spray nozzle and positioned parallel to one another and to the orifice, and an orientation element disposed at one end of the spray nozzle, as called for in claim 11; or
Further provided with the specific structure of an implement receiver having a flexible cantilevered hinge with a locking protrusion at a distal end of the hinge, the at least one locking protrusion adapted to engage with at least one corresponding mating aperture of the spray cap and a stop protruding from the hinge, the stop adapted to align the at least one locking protrusion with the at least one mating aperture on the spray cap as called for in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754